              Case 20-01360-AJC       Doc 72    Filed 06/21/21   Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA

 In re: EXCLUSIVE DOORS AND                    Case no.: 19-11829-AJC
 WINDOWS, LLC.,                                Chapter 13

               Debtor.               /

 MARCIA T. DUNN, Chapter 7 Trustee of
 the Bankruptcy Estate of EXCLUSIVE
 DOORS AND WINDOWS, LLC,
 Plaintiff,

 vs.
                                               Adversary Proceeding No.: 20-01360-AJC

 LUIS CARLOS PIMENTEL, an
 individual; EXCLUSIVE ACCORDIONS
 LLC, a dissolved Florida limited liability
 company; MIAMI DADE ACCORDIONS
 LLC, a dissolved Florida limited liability
 company; and ALL STAR SHUTTER
 LLC, a Florida limited liability company,

 Defendants.
 _____________________________/

           DEFENDANT’S RESPONSE TO REQUEST FOR PRODUCTION

   Defendant, LUIS CARLOS PIMENTEL, by and through undersigned counsel,

responds to Plaintiff’s Request for Production and states:

   1. None in Defendant’s possession.

   2. Objection as to the form of the request. Without waiving said objection, none in

       Defendant’s possession.

   3. Objection overly broad and unduly burdensome. The petition in the underlying

       case was filed on February 11, 2019, and Plaintiff’s request for documents from

       February 2015 to the present is excessive. The documents requested were
          Case 20-01360-AJC      Doc 72    Filed 06/21/21   Page 2 of 4




   previously provided to the trustee. See attached letter related to computers

   turned over to the trustee.

4. Objection to the form of the request and overly broad and unduly burdensome.

   The petition in the underlying case was filed on February 11, 2019, and Plaintiff’s

   request for documents from February 2015 to the present is excessive. The

   documents requested were previously provided to the trustee.

5. Objection, overly broad and unduly burdensome and not reasonably calculated to

   lead to admissible evidence. Without waiving said objection, none in Defendant’s

   possession.

6. Objection as to the form of the request. However without waiving said objection,

   none in Defendant’s possession.

7. Objection, overly broad and unduly burdensome. The documents requested

   were provided to the trustee previously. None in Defendant’s possession.

8. Objection as to the form of the question and overly broad and unduly

   burdensome. The documents requested were provided to the trustee previously.

   None in Defendant’s possession.

9. Objection as to the form of the request. Without waiving said object, none in

   Defendant’s possession.

10. Objection as to the form of the request. Without waiving said object, other than

   the bank statements previously provided to the trustee, none in Defendant’s

   possession.
          Case 20-01360-AJC      Doc 72    Filed 06/21/21    Page 3 of 4




11. Objection irrelevant and not reasonably calculated to lead to admissible

   evidence. Without waiving said object, see attached documents in Defendant’s

   possession.

12. Objection irrelevant and not reasonably calculated to lead to admissible

   evidence. Without waiving said object, see attached documents in Defendant’s

   possession.

13. See attached payments history in Defendant’s possession.

14. Objection irrelevant. Without waiving said objection, see attached purchase

   documents in Defendant’s possession.

15. Objection irrelevant, and not reasonably calculated to lead to admissible

   evidence. Without waiving said objection, Defendant no longer has the vehicle in

   question which was involved in accident resulting in a total loss.

16. Objection irrelevant and not reasonably calculated to lead to admissible

   evidence. Without waiving said objection, Defendant no longer has the vehicle in

   question which was involved in accident resulting in a total loss.

17. See attached tax returns.

18. Objection overly broad and unduly burdensome. The petition in the underlying

   case was filed on February 11, 2019, and Plaintiff’s request for documents from

   February 2015 to the present is excessive. Defendant does not have access to

   any company bank accounts, and Defendant’s bank statement in his possession

   include dates after the petition date which we object to providing.

19. Objection overly broad and unduly burdensome and not reasonably calculated to

   lead to admissible evidence. The petition in the underlying case was filed on
              Case 20-01360-AJC       Doc 72    Filed 06/21/21    Page 4 of 4




       February 11, 2019, and Plaintiff’s request for documents from February 2015 to

       the present is excessive. The documents requested were previously provided to

       the trustee.

   20. Objection irrelevant and overly broad. Without waiving said objection, none in

       Defendant’s possession.


                                               ###


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of this Request for Production was served
electronically on all parties listed on the Electronic Mail Notice List generated with the
filing of said Notice on this 21st day of June 2021.
                                               /s/ Ricardo A. Rodriguez______
                                               Ricardo A Rodriguez, Esq.
                                               Rodriguez Law, P.L.
                                               900 West 49th Street, Suite 505
                                               Hialeah, FL 33012
                                               Tel: 305-262-8226 / Fax: 305-262-8229
                                               Email: ricardo@rdgzlaw.com
                                               Service Email: mail@rdgzlaw.com
                                               FBN: 0496901
